      Case 2:20-cv-00517-JTM-DMD Document 46 Filed 12/07/20 Page 1 of 3




MINUTE ENTRY
DOUGLAS, M.J.
DECEMBER 7, 2020

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 JERRY ROGERS, JR.                                                                CIVIL ACTION

 VERSUS                                                                                 NO. 20-517

 SHERIFF RANDY SMITH, DANNY                                                    SECTION “H” (3)
 CULPEPER, and KEITH CANIZARO

       On this date, the Motion to Compel Discovery Responses (“Motion”) (Rec. Doc. No. 32)

filed by plaintiff, Jerry Rogers, Jr. (“Plaintiff”) came on for oral hearing before the undersigned.

Present were Hope A. Phelps and William B. Most on behalf of plaintiff, Jerry Rogers, Jr., and

Chadwick W. Collings on behalf of defendants, Sheriff Randy Smith, Danny Culpeper, and Keith

Canizaro (“Defendants”). For the reasons stated on the record and below,

       IT IS ORDERED that the Motion to Compel Discovery Responses (Rec. Doc. No. 32) is

DENIED in part as to interrogatories 6, 10, and 11. Defendants are ordered to supplement their

responses pursuant to Rule 26(g)to certify that it has made a “reasonable inquiry” in responding to

the discovery requests which this Court has interpreted to require that “if the answering party lacks

necessary information to make a full, fair and specific answer to an interrogatory, it should so state

under oath and should set forth in detail the efforts made to obtain the information.” In re Katrina

Canal Breaches Consol. Litig., 2007 WL 1959193, at *4 (E.D. La. June 27, 2007)(citing cases).

       IT IS FURTHER ORDERED that the Motion is DENIED as to Interrogatory No. 9.




 MJSTAR: 00:29
      Case 2:20-cv-00517-JTM-DMD Document 46 Filed 12/07/20 Page 2 of 3




       IT IS FURTHER ORDERED that the Motion is DENIED in part as to request for

production Nos. 1, 3, 5, and 9, 10 and 11, and Defendants are ordered to supplement their responses

in accordance with Rule 26.

       IT IS FURTHER ORDERED that the Motion is DENIED as to request for admission

Nos. 7, 9, 12, 14, 15, 18, 19, 22, 23, 26, 27, 30, 31, 32, 36, 37, 43, 58, 67, and 69.

       IT IS FURTHER ORDERED that the Motion is GRANTED as to requests for admission

8, 10, 11, 13, 17, 21, 25, 29. The Court finds the requests for admission to be relevant and

proportional to the claims asserted in the Complaint. (Rec. Doc. No. 1). The Court, after reviewing

the caselaw, further finds that many of the cases addressing the issue of whether an objection that

a writing “speaks for itself” in response to a request for admission have found the objection to be

improper. See Jones v. Univ. of Memphis, 2016 WL 6123510, at *2 (W.D. Tenn. Sept. 23,

2016), report and recommendation adopted, 2016 WL 6109407 (W.D. Tenn. Oct. 19, 2016)

(stating a document “speaks for itself” is not a sufficient response to meet the requirements of Rule

36(a)(4) and ordered the responding party to amend its answers)(citing cases); see also Aprile

Horse Transp., Inc., v. Prestige Delivery Sys., Inc. 2015 WL 4068457, at *5 (W.D. Ky. July 2,

2015) (“Stating that a document speaks for itself avoids the purpose of requests for admission, i.e.,

narrowing the issues for trial.”); see also Farinash v. Silvey, 2007 LEXIS 3474, at *28 (Bankr.

E.D. Tenn. Oct. 10, 2007) (“The ‘speaks for itself’ response is not acceptable.”). The Court finds

this reasoning to be persuasive.
Case 2:20-cv-00517-JTM-DMD Document 46 Filed 12/07/20 Page 3 of 3




IT IS FURTHER ORDERED that Plaintiff’s request for attorney’s fees is DENIED.



                                 DANA M. DOUGLAS
                                 UNITED STATES MAGISTRATE JUDGE
